Case 1:18-cv-00639-LO-JFA Document 55 Filed 11/08/18 Page 1 of 4 PageID# 300




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                (Alexandria Division)


 NATIONAL RIFLE ASSOCIATION OF
 AMERICA,

                Plaintiff/Counter-Defendant,
                                                     Civil Action No. 1:18-cv-00639-LO-JFA
                         v.
                                                     JURY TRIAL DEMANDED
 LOCKTON AFFINITY SERIES OF LOCK-
 TON AFFINITY, LLC, and KANSAS CITY
 SERIES OF LOCKTON COMPANIES, LLC,

                Defendants/Counter-Plaintiffs.


    NRA’S MOTION FOR THE ISSUANCE OF A LETTER OF REQUEST FOR THE
   PRODUCTION OF DOCUMENTS UNDER THE HAGUE CONVENTION ON THE
     TAKING OF EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS

       COMES NOW Plaintiff/Counter-Defendant National Rifle Association of America, by

and through counsel, and hereby moves this Court pursuant to the Hague Convention of 18

March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters, 28 U.S.C. §

1781, and Fed. R. Civ. P. 28, and the Evidence (Proceedings in Other Jurisdictions) Act 1975 c.

34, for the issuance of a Letter of Request for International Judicial Assistance to compel the

production of documents by Lloyd’s of London Ltd. and its syndicates, as set forth in Schedule

A to the proposed Letter of Request, a collection of insurance underwriters organized and operat-

ing in the United Kingdom that underwrote a portion of the affinity-insurance programs brokered

and managed on the NRA’s behalf by Defendants/Counter-Plaintiffs Lockton Affinity Series of

Lockton Affinity, LLC, and Kansas City Series of Lockton Companies, LLC, and which are the

subject of this dispute. A proposed Letter of Request for International Judicial Assistance, fol-

lowing the model form set out in the Hague Evidence Convention, is filed concurrently herewith.
Case 1:18-cv-00639-LO-JFA Document 55 Filed 11/08/18 Page 2 of 4 PageID# 301




The documents requested by the NRA are set forth in Schedule B to that proposed Letter of Re-

quest.

          The NRA makes this motion on the grounds that Lloyd’s and the syndicates have the evi-

dence sought in the Letter of Request, the documents may not be obtained by other means, and

the documents sought are central to the factual bases for the NRA’s breach-of-contract claims

and will also contain facts highly relevant to Lockton’s affirmative defense that it performed un-

der the agreements and its counterclaim that the NRA prevented its performance.

          In support of this application, the NRA respectfully refers the Court to the Memorandum

of Law in Support of its Motion for the Issuance of a Letter of Request for the Production of

Documents under the Hague Convention on the Taking of Evidence Abroad in Civil or Commer-

cial Matters, all other pleadings and papers on file in this action, any matters of which this Court

may take judicial notice, and such further evidence and argument as may be presented at or be-

fore the hearing on this matter.

          In accordance with Local Civil Rule 7(E), on October 31, 2018, counsel for the NRA

conferred with counsel for Lockton by telephone to inquire whether Lockton takes a position on

the relief requested in this motion. NRA counsel thereafter shared the proposed Letter of Re-

quest for International Judicial Assistance requested herein with Lockton counsel. On November

2, 2018, counsel for Lockton informed NRA counsel that Lockton opposes the relief requested

herein.




                                                 2
Case 1:18-cv-00639-LO-JFA Document 55 Filed 11/08/18 Page 3 of 4 PageID# 302




Dated: November 8, 2018                    Respectfully submitted,



                                   By: ________/s/ Robert H. Cox__________
                                       James W. Hundley (VA Bar No. 30723)
                                       Robert H. Cox (VA Bar No. 33118)
                                       Amy L. Bradley (VA Bar No. 80155)
                                       BRIGLIA HUNDLEY, P.C.
                                       1921 Gallows Road, Suite 750
                                       Tysons Corner, VA 22182
                                       jhundley@brigliahundley.com
                                       rcox@brigliahundley.com
                                       abradley@brigliahundley.com
                                       Phone: 703-883-0880
                                       Fax: 703-883-0899

                                         Sarah B. Rogers (pro hac vice)
                                         BREWER, ATTORNEYS & COUNSELORS
                                         750 Lexington Avenue, Floor 14
                                         New York, New York 10022
                                         sbr@brewerattorneys.com
                                         Phone: (212) 489-1400
                                         Fax: (212) 751-2849

                                         Charles J. Cooper (pro hac vice)
                                         Michael W. Kirk (pro hac vice)
                                         COOPER & KIRK, PLLC
                                         1523 New Hampshire Avenue, N.W.
                                         Washington, D.C. 20036
                                         (202) 220-9600
                                         ccooper@cooperkirk.com
                                         mkirk@cooperkirk.com

                                         ATTORNEYS FOR THE NATIONAL
                                         RIFLE ASSOCIATION OF AMERICA




                                     3
Case 1:18-cv-00639-LO-JFA Document 55 Filed 11/08/18 Page 4 of 4 PageID# 303



                                CERTIFICATE OF SERVICE

        I certify that on November 8, 2018, I caused a copy of the foregoing to be served upon
the following counsel electronically through the ECF system:

Timothy J. McEvoy
Patrick J. McDonald
CAMERON/MCEVOY PLLC
4100 Monument Corner Drive, Suite 420
Fairfax, VA 22030

Scott A. Edelman
Tawfiq S. Rangwala
Brenton T. Culpepper
MILBANK, TWEED, HADLEY & McCLOY LLP
28 Liberty Street
New York, NY 10005-1413



                                                    ___/s/ Robert H. Cox________________
                                                    James W. Hundley (VA Bar No. 30723)
                                                    Robert H. Cox (VA Bar No. 33118)
                                                    Amy L. Bradley (VA Bar No. 80155)
                                                    BRIGLIA HUNDLEY, P.C.
                                                    1921 Gallows Road, Suite 750
                                                    Tysons Corner, VA 22182
                                                    jhundley@brigliahundley.com
                                                    rcox@brigliahundley.com
                                                    abradley@brigliahundley.com
                                                    Phone: 703-883-0880
                                                    Fax: 703-883-0899

                                                    ATTORNEYS FOR THE NATIONAL
                                                    RIFLE ASSOCIATION OF AMERICA




4839-6027-9672.3
2277-04
                                                4
